ORDER

PER CURIAM.
AND NOW, this 25th day of August, 2005, the Petition for Allowance of Appeal is hereby GRANTED. Oral argument, however, will be limited to two issues, rephrased as follows:
1) What is the proper role of contract interpretation when construing a post-nuptial agreement and what rules of contract interpretation should apply in the family law setting.
2) Whether the Superior Court erred in its determination that Section 8105(b) of the Divorce Code requires not only proof of changed financial circumstances but in addition the change must be so material that it creates an inability on the part of the obligor to pay the contractual obligation of support which is a standard which has not previously addressed by the Supreme Court.
Justices SAYLOR and EAKIN did not participate in the consideration or decision of this matter.